Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a first method for preparing a coating composition, classified in C09D5/08.
II. Claims 16-20, drawn to a second method for preparing a coating composition, classified in B01F3/1207.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the particular “5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione)” compound is not required. Also, the combination pertains to sizes spanning about 100 nm to about 5 micron whereas the subcombination requires “nano-sized particles”.  The subcombination has separate utility in combinations other than corrosion inhibitor coating compositions, such as the creation of corrosion inhibitor particles for use as an additive in polymeric compositions or heat exchange mediums. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and/or examination burden as evidenced by the difference in classification between Groups I and II. Further, examination of both groups would require different search parameters. For instance a search of “5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione)” or “suspension” of Group II would not result in art pertinent toward Group I. Moreover, a search of “about 100 nm to about 5 pm” would not result in art pertinent toward Group II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matthew Whipple on 2/2/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Specification
The disclosure is objected to because of the following informalities: The second instance of “403” within ¶ 44 should be “405”, since step “405” of Figure 4 is describing micronizing.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the term “the protectant”, which lacks antecedent basis. In the interest of compact prosecution, claim 14 is construed as if it depended from claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 2008/0216705 A1) as evidenced by Dispersetech (Fineness of Grind).
Regarding Claims 1 and 6-8, Hayes teaches methods of making anti-corrosion coatings comprising providing zinc(2,5-dimercapto-1,3,4-thiasdiazole) (thiol-containing Hayes are construed as “cores”. The particles being corrosion inhibitors, they are chemically reactive. Although Hayes does not describe a preferred particle size in microns, as evidenced by Dispersetech, Hegman grind of 5 or higher is equivalent to about 38 micron or less. Accordingly, Hayes is seen to suggest particle sizes overlapping the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hayes suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hayes. See MPEP 2123.
Regarding Claim 15, Hayes teaches incorporating the corrosion inhibitors into an epoxy coating/primer composition (¶ 57-58), which is construed as a paint. 
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 2008/0216705 A1) as evidenced by Dispersetech (Fineness of Grind) and Mercado (ECS Transactions, 2013, 50, 345-354).
The discussion regarding Hayes and Dispersetech within ¶ 16-17 is incorporated herein by reference.
Regarding Claim 2, as evidenced by Mercado.
Claims 1, 3-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen (US 2004/0035498 A1) in view of Roth (US 2010/0151253 A1).
Regarding Claim 1, Kinlen teaches methods of creating coatings containing corrosion inhibitors (Abstract) and discloses an embodiment in Example 3 whereby poly(2,5-dimercapto-1,3,4-thiadiazole) is provided (thiol-containing corrosion inhibitor), mixed with resin, milled until the solids were of a desirable particle size and are well dispersed, and subsequently incorporated into coating composition (¶ 117-121). As the poly(2,5-dimercapto-1,3,4-thiadiazole) is finely divided, it is seen to be “micronized”. Since poly(2,5-dimercapto-1,3,4-thiadiazole) is a corrosion inhibitor, the particles are construed as being chemically reactive. As no chromium is used, the particles are non-chrome. The particles of Kinlen are seen to be “cores”.
Kinlen differs from the subject matter claimed in that the particle size obtained is not disclosed. Roth teaches coating compositions with corrosion inhibitor particles (Abstract; ¶ 22-24) and notes milling to smaller particles provides slower sedimentation as compared to larger particles (¶ 124-125) and also notes smaller particles sizes procure less corroding surface (¶ 26). Thus, Roth indicates the size of the milled corrosion inhibitor particles is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable particle sizes of Kinlen within the scope of the 
Regarding Claims 3-5, poly(2,5-dimercapto-1,3,4-thiadiazole) is seen to be a mercaptan-terminated polydisulfide of dimercaptothiadiazole. 
Regarding Claims 6 and 7, Kinlen teaches examples where 2,5-dimercapto-1,3,4-thiadiazole is provided (thiol-containing chemically reactive corrosion inhibitor), is milled before and in the presence of aniline/ammonium peroxidisulfate to create polyaniline salt, and then subsequently the milled salt is incorporated into coating composition (¶ 107-110). The aniline is a base that is construed as neutralizing the surface of particle cores during and after milling/micronizing. 
Regarding Claim 15, Kinlen teaches creating coating compositions that can be applied to aluminum panels (¶ 122), construed as paint. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen (US 2004/0035498 A1) in view of Roth (US 2010/0151253 A1) as evidenced by Alfa Aesar (2,5-Dimercapto-1,3,4-thiadiazole Information).
The discussion regarding Kinlen and Roth within ¶ 22-26 above is incorporated herein by reference.
Regarding Claim 2, Kinlen teaches embodiments where the corrosion inhibitor is 2,5-dimercapto-1,3,4-thiadiazole (¶ 76-78). As evidenced by Alfa Aesar, 2,5-dimercapto-1,3,4-thiadazole is water soluble.
Claims 1, 6, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitz (US 2014/0272392 A1) in view of Roth (US 2010/0151253 A1).
Regarding Claims 1 and 15, Fitz teaches methods of making coatings comprising carriers encapsulating organic corrosion inhibitor (Abstract; Figures) and teaches embodiments where the corrosion inhibitor comprises 2-mercaptobenzothioazole (¶ 77, Table 1), which is a chemically reactive thiol-containing corrosion inhibitor. Fitz teaches corrosion inhibitor is provided, dispersed within oil/water, and encapsulated within carrier (¶ 48). The carriers are then incorporated into a coating composition such as paint (¶ 53-55). 
Fitz differs from the subject matter claimed in that the particle size of the dispersed corrosion inhibitors, construed as “cores”, is not described. However, Fitz teaches the carriers can have particle sizes of less than 50 micron, such as ranging from 100 nm to 15 micron (¶ 22) and indicates the corrosion inhibitor is preferably 20-35 wt% of the carrier (¶ 35). Therefore, the broader teachings of Fitz is seen to suggest particles whose sizes are micro/nano-sized. Roth also pertains to coating compositions with corrosion inhibitor particles (Abstract; ¶ 22-24) and notes milling to smaller particles provides slower sedimentation as compared to larger particles with respect to making dispersions (¶ 124-125) and also notes smaller particles sizes procure less corroding surface (¶ 26). Thus, Roth indicates the size of the milled corrosion inhibitor particles is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal particle sizes of Fitz’s particles via micronizing within the scope of the present claims so Fitz’s carriers.
Regarding Claims 6 and 7, Fitz teaches embodiments where carriers are further exposed to base, thereby releasing corrosion inhibitor (¶ 34). Since the thiol-containing corrosion inhibitors of Fitz are acidic, the position is taken that a portion of the surfaces of the corrosion inhibitors would necessarily be neutralized absent evidence to the contrary. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitz (US 2014/0272392 A1) in view of Roth (US 2010/0151253 A1) as evidenced by Chemicalland21 (2-Mercaptobenzothiazole Information).
The discussion regarding Fitz and Roth within ¶ 31-33 is incorporated herein by reference.
Regarding Claim 2, as evidenced by Chemicalland21, 2-mercaptobenzothiazole possesses a water solubility of 0.032 g/100 mL. Therefore, 2-mercaptobenzothiazole is construed as being water soluble.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitz (US 2014/0272392 A1) in view of Roth (US 2010/0151253 A1) and Hayes ‘962 (US 2008/0317962 A1).
The discussion regarding Fitz and Roth within ¶ 31-33 is incorporated herein by reference.
Regarding Claims 3-5, Fitz teaches corrosion inhibitors with a plurality of donor atoms can be used (¶ 38), but differs from the subject matter claimed in that a mercaptan-terminated polysulfide of dimercaptothiadiazole is not disclosed. Hayes ‘962 Hayes ‘962's recognition that mercaptobenzothiazole and 5,5-dithio-bis(1,3,4-thiadiazole-2(3H)-thione are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute mercaptobenzothiazole with 5,5-dithio-bis(1,3,4-thiadiazole-2(3H)-thione and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958). 5,5-dithio-bis(1,3,4-thiadiazole-2(3H)-thione is seen to be a mercaptan-terminated polydisulfide of dimercaptothiadiazole.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitz (US 2014/0272392 A1) in view of Roth (US 2010/0151253 A1) and Hayes (US 2008/0216705 A1).
The discussion regarding Fitz and Roth within ¶ 31-33 is incorporated herein by reference.
Regarding Claims 6-8, Fitz differs from the subject matter claimed in that a KOH/NaOH neutralized corrosion inhibitor is not described. Hayes describes neutralized metal salts for coatings (Abstract; ¶ 20-21). Hayes teaches the neutralized salts function as effective corrosion inhibitors for metal surfaces such as for aircrafts (¶ 4-11, 20-21). It would have been obvious to one of ordinary skill in the art to utilize the neutralized salts of Hayes within the carriers of Fitz because doing so would provide Hayes.  Hayes teaches providing zinc(2,5-dimercapto-1,3,4-thiasdiazole) (thiol-containing corrosion inhibitor), grinding to reduce particle size, neutralizing with KOH or NaOH, and incorporating into a coating composition (¶ 49-53, 58), thus describing neutralizing during or after micronizing. 
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitz (US 2014/0272392 A1) in view of Roth (US 2010/0151253 A1) as evidenced by Li (US 2013/0017612 A1).
The discussion regarding Fitz and Roth within ¶ 31-33 is incorporated herein by reference.
Regarding Claims 9, 12, and 13, Fitz teaches the corrosion inhibitor is encapsulated by a carrier body (Abstract; Figures), which is seen to be a protectant disposed on at least a portion of the core surface. Fitz describes embodiments where corrosion inhibitor is a core surrounded by a carrier body shell (Figure 2A; ¶ 20). Fitz teaches embodiments where the carrier body is melamine formaldehyde/pentaerythritol tetrakis (¶ 21) whereby the pentaerythritol crosslinker can be pentaerythritol tetrakis (2-mercaptoacetate) (¶ 49). Since such a reaction depends on the reaction of thiols (see for instance the teachings of Li
Regarding Claim 11, Fitz teaches embodiments whereby either alkaline or acidic water results in the breakdown of the carrier body thus releasing corrosion inhibitor (¶ 25-26). Thus, Fitz is seen is suggest embodiments where the protectant becomes water-permeable as a result of alkaline or acidic conditions and dissolved corrosion-inhibitor is released through the protectant. 
 Regarding Claim 14, Fitz teaches the particles can be used within coatings (¶ 53) that further comprise a coating base of epoxy resin (¶ 57-58). Fitz describes embodiments where corrosion inhibitor is a core surrounded by a carrier body shell (Figure 2A; ¶ 20). As the carrier body surrounds the core, the carrier body is seen to form a barrier that intrinsically reduces cross-linking between the core and the epoxy resin.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,508,203. Although the claims at issue are not identical, they are not patentably distinct from each other.
While it is noted the present application is a divisional of 14/852,065, now U.S. Pat. No. 10,508,203, the restriction requirement pertaining to the method claims associated with providing/micronizing corrosion inhibitor particles was withdrawn in the Allowability Notice mailed 2/13/2019. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131 -32 (CCPA 1971). See also MPEP § 804.01.
Specifically, the ‘203 patent describes a method of providing a thiol-containing chemically reactive corrosion inhibitor, micronizing to a particle size range of about 100 nm to 5 micron (Claim 9). Although the method claims do not describe a step of incorporating the particles cores into a coating, the ‘203 patent describes using the particles within a coating composition (Claim 14). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate the particles of the ‘203 patent into a coating composition. The remaining limitations claimed are found within the dependent claims of the ‘203 patent.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, and 15 of U.S. Patent No. 9,970,122. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘122 patent describes methods of micronizing 5,5-dithiobis(1,3,4-thiadiazole-2(3H)-thione to form nanosized particles (Claim 11) whereby the particles are smaller than a pore diameter, the pore diameter being 1/3 – ½ of 50-300 nm (Claims 1-4). Accordingly, the ‘122 patent is seen to suggest particle sizes overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to use a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764